Rule 703. Bases of an ExpertAn expert may base an opinion on facts or data in the case that the expert has been made aware of or personally observed. If experts in the particular field would reasonably rely on those kinds of facts or data in forming an opinion on the subject, they need not be admissible for the opinion to be admitted. But if the facts or data would otherwise be inadmissible, the proponent of the opinion may disclose them to the jury only if their probative value in helping the jury evaluate the opinion substantially outweighs their prejudicial effect. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1937; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 17, 2000, eff. Dec. 1, 2000; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Facts or data upon which expert opinions are based  may, under the rule, be derived from three possible sources. The first  is the firsthand observation of the witness, with opinions based thereon  traditionally allowed. A treating physician affords an example.  Rheingold, The Basis of Medical Testimony, 15 Vand.L.Rev. 473, 489  (1962). Whether he must first relate his observations is treated in Rule  705. The second source, presentation at the trial, also reflects  existing practice. The technique may be the familiar hypothetical  question or having the expert attend the trial and hear the testimony  establishing the facts. Problems of determining what testimony the  expert relied upon, when the latter technique is employed and the  testimony is in conflict, may be resolved by resort to Rule 705. The  third source contemplated by the rule consists of presentation of data  to the expert outside of court and other than by his own perception. In  this respect the rule is designed to broaden the basis for expert  opinions beyond that current in many jurisdictions and to bring the  judicial practice into line with the practice of the experts themselves  when not in court. Thus a physician in his own practice bases his  diagnosis on information from numerous sources and of considerable  variety, including statements by patients and relatives, reports and  opinions from nurses, technicians and other doctors, hospital records,  and X rays. Most of them are admissible in evidence, but only with the  expenditure of substantial time in producing and examining various  authenticating witnesses. The physician makes life-and-death decisions  in reliance upon them. His validation, expertly performed and subject to  cross-examination, ought to suffice for judicial purposes. Rheingold, supra, at 531; McCormick §15. A similar provision is California Evidence Code §801(b). The rule also offers a more satisfactory basis for  ruling upon the admissibility of public opinion poll evidence. Attention  is directed to the validity of the techniques employed rather than to  relatively fruitless inquiries whether hearsay is involved. See Judge  Feinberg's careful analysis in Zippo Mfg. Co. v. Rogers Imports, Inc., 216 F.Supp. 670 (S.D.N.Y. 1963) See also Blum et al, The Art of Opinion Research: A  Lawyer's Appraisal of an Emerging Service, 24 U.Chi.L.Rev. 1 (1956);  Bonynge, Trademark Surveys and Techniques and Their Use in Litigation,  48 A.B.A.J. 329 (1962); Zeisel, The Uniqueness of Survey Evidence, 45  Cornell L.Q. 322 (1960); Annot., 76 A.L.R.2d 919. If it be feared that enlargement of permissible  data may tend to break down the rules of exclusion unduly, notice should  be taken that the rule requires that the facts or data “be of a type  reasonably relied upon by experts in the particular field.” The language  would not warrant admitting in evidence the opinion of an  “accidentologist” as to the point of impact in an automobile collision  based on statements of bystanders, since this requirement is not  satisfied. See Comment, Cal.Law Rev.Comm'n, Recommendation Proposing an  Evidence Code 148–150 (1965). Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2000 Amendment Rule 703 has been amended to emphasize that when an  expert reasonably relies on inadmissible information to form an opinion  or inference, the underlying information is not admissible simply  because the opinion or inference is admitted. Courts have reached  different results on how to treat inadmissible information when it is  reasonably relied upon by an expert in forming an opinion or drawing an  inference. Compare United States v. Rollins, 862 F.2d 1282 (7th Cir. 1988) (admitting, as part of the basis of an FBI agent's  expert opinion on the meaning of code language, the hearsay statements  of an informant), with United States v. 0.59 Acres of Land, 109 F.3d 1493 (9th Cir. 1997) (error to admit hearsay offered as the basis of an  expert opinion, without a limiting instruction). Commentators have also  taken differing views. See, e.g., Ronald Carlson, Policing the Bases of Modern Expert Testimony, 39 Vand.L.Rev.  577 (1986) (advocating limits on the jury's consideration of otherwise  inadmissible evidence used as the basis for an expert opinion); Paul  Rice, Inadmissible Evidence as a Basis for Expert Testimony: A Response to Professor Carlson, 40 Vand.L.Rev. 583 (1987) (advocating unrestricted use of information reasonably relied upon by an expert). When information is reasonably relied upon by an  expert and yet is admissible only for the purpose of assisting the jury  in evaluating an expert's opinion, a trial court applying this Rule must  consider the information's probative value in assisting the jury to  weigh the expert's opinion on the one hand, and the risk of prejudice  resulting from the jury's potential misuse of the information for  substantive purposes on the other. The information may be disclosed to  the jury, upon objection, only if the trial court finds that the  probative value of the information in assisting the jury to evaluate the  expert's opinion substantially outweighs its prejudicial effect. If the  otherwise inadmissible information is admitted under this balancing  test, the trial judge must give a limiting instruction upon request,  informing the jury that the underlying information must not be used for  substantive purposes. See Rule 105. In determining the appropriate course, the trial  court should consider the probable effectiveness or lack of  effectiveness of a limiting instruction under the particular  circumstances. The amendment governs only the disclosure to the  jury of information that is reasonably relied on by an expert, when that  information is not admissible for substantive purposes. It is not  intended to affect the admissibility of an expert's testimony. Nor does  the amendment prevent an expert from relying on information that is  inadmissible for substantive purposes. Nothing in this Rule restricts the presentation of underlying expert facts or data when offered by an adverse party. See Rule 705. Of course, an adversary's attack on an expert's  basis will often open the door to a proponent's rebuttal with  information that was reasonably relied upon by the expert, even if that  information would not have been discloseable initially under the  balancing test provided by this amendment. Moreover, in some  circumstances the proponent might wish to disclose information that is  relied upon by the expert in order to “remove the sting” from the  opponent's anticipated attack, and thereby prevent the jury from drawing  an unfair negative inference. The trial court should take this  consideration into account in applying the balancing test provided by  this amendment. This amendment covers facts or data that cannot be  admitted for any purpose other than to assist the jury to evaluate the  expert's opinion. The balancing test provided in this amendment is not  applicable to facts or data that are admissible for any other purpose  but have not yet been offered for such a purpose at the time the expert  testifies. The amendment provides a presumption against  disclosure to the jury of information used as the basis of an expert's  opinion and not admissible for any substantive purpose, when that  information is offered by the proponent of the expert. In a multi-party  case, where one party proffers an expert whose testimony is also  beneficial to other parties, each such party should be deemed a  “proponent” within the meaning of the amendment. GAP Report—Proposed Amendment to Rule 703. The Committee made the following changes to the published draft of the proposed amendment to Evidence Rule 703: 1. A minor stylistic change was made in the text,  in accordance with the suggestion of the Style Subcommittee of the  Standing Committee on Rules of Practice and Procedure. 2. The words “in assisting the jury to evaluate the  expert's opinion” were added to the text, to specify the proper purpose  for offering the otherwise inadmissible information relied on by an  expert. The Committee Note was revised to accord with this change in the  text. 3. Stylistic changes were made to the Committee Note. 4. The Committee Note was revised to emphasize that  the balancing test set forth in the proposal should be used to  determine whether an expert's basis may be disclosed to the jury either  (1) in rebuttal or (2) on direct examination to “remove the sting” of an  opponent's anticipated attack on an expert's basis. Committee Notes on Rules—2011 Amendment The  language of Rule 703 has been amended as part of the general restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended to be  stylistic only. There is no intent to change any result in any ruling on  evidence admissibility. The  Committee deleted all reference to an “inference” on the grounds that the  deletion made the Rule flow better and easier to read, and because any  “inference” is covered by the broader term “opinion.” Courts have not made  substantive decisions on the basis of any distinction between an opinion and an  inference. No change in current practice is intended.